Opinion issued February 26, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00097-CV
                             ———————————
    IN RE ARNOLD BALDWIN, INDIVIDUALLY AND AS TRUSTEE FOR
                  THE RIL FAMILY TRUST, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Arnold Baldwin, Individually and as Trustee for the RIL Family

Trust, has filed a petition for writ of mandamus, seeking an order to reverse the

trial court’s order granting partial default judgment.1


1
      The underlying case is Robert H. Lewis, Alma Deshone Lewis Moore, Harold
      Essie Lewis Jr., Nicole Monique Lewis, Dettick Mosley and Desmine Mosley v.
      Arnold Baldwin, Individually and as Trustee of the RIL Family Trust, cause
      number 18DCV0659, pending in the 344th Judicial District Court of Chambers
      County, Texas, the Honorable Randy McDonald presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2